DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

  COMMERCIAL WATER AND MOLD, LLC, a/a/o FLORENCE BELL,
                      Appellant,

                                     v.

                  SAFEPOINT INSURANCE COMPANY,
                             Appellee.

                               No. 4D21-274

                               [July 29, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Robert W. Lee, Judge; L.T. Case Nos. COCE17-23681
and CACE20-8162.

   Asher Perlin of Law Office of Asher Perlin, Hollywood, for appellant.

   Patrick M. Chidnese of Bickford & Chidnese, LLP, Tampa, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.